Case 8:20-cv-02828-PJM Document 1-6 Filed 09/29/20 Page 1 of 28




                            NAAB132
Case 8:20-cv-02828-PJM Document 1-6 Filed 09/29/20 Page 2 of 28




                            NAAB133
Case 8:20-cv-02828-PJM Document 1-6 Filed 09/29/20 Page 3 of 28




                            NAAB134
Case 8:20-cv-02828-PJM Document 1-6 Filed 09/29/20 Page 4 of 28




                            NAAB135
Case 8:20-cv-02828-PJM Document 1-6 Filed 09/29/20 Page 5 of 28




                            NAAB136
Case 8:20-cv-02828-PJM Document 1-6 Filed 09/29/20 Page 6 of 28




                            NAAB137
Case 8:20-cv-02828-PJM Document 1-6 Filed 09/29/20 Page 7 of 28




                            NAAB138
Case 8:20-cv-02828-PJM Document 1-6 Filed 09/29/20 Page 8 of 28




                            NAAB139
Case 8:20-cv-02828-PJM Document 1-6 Filed 09/29/20 Page 9 of 28




                            NAAB140
Case 8:20-cv-02828-PJM Document 1-6 Filed 09/29/20 Page 10 of 28




                             NAAB141
Case 8:20-cv-02828-PJM Document 1-6 Filed 09/29/20 Page 11 of 28




                             NAAB142
Case 8:20-cv-02828-PJM Document 1-6 Filed 09/29/20 Page 12 of 28




                             NAAB143
Case 8:20-cv-02828-PJM Document 1-6 Filed 09/29/20 Page 13 of 28




                             NAAB144
Case 8:20-cv-02828-PJM Document 1-6 Filed 09/29/20 Page 14 of 28




                             NAAB145
Case 8:20-cv-02828-PJM Document 1-6 Filed 09/29/20 Page 15 of 28




                             NAAB146
Case 8:20-cv-02828-PJM Document 1-6 Filed 09/29/20 Page 16 of 28




                             NAAB147
Case 8:20-cv-02828-PJM Document 1-6 Filed 09/29/20 Page 17 of 28




                             NAAB148
Case 8:20-cv-02828-PJM Document 1-6 Filed 09/29/20 Page 18 of 28




                             NAAB149
Case 8:20-cv-02828-PJM Document 1-6 Filed 09/29/20 Page 19 of 28




                             NAAB150
Case 8:20-cv-02828-PJM Document 1-6 Filed 09/29/20 Page 20 of 28




                             NAAB151
Case 8:20-cv-02828-PJM Document 1-6 Filed 09/29/20 Page 21 of 28




                             NAAB152
Case 8:20-cv-02828-PJM Document 1-6 Filed 09/29/20 Page 22 of 28




                             NAAB153
Case 8:20-cv-02828-PJM Document 1-6 Filed 09/29/20 Page 23 of 28




                             NAAB154
Case 8:20-cv-02828-PJM Document 1-6 Filed 09/29/20 Page 24 of 28




                             NAAB155
Case 8:20-cv-02828-PJM Document 1-6 Filed 09/29/20 Page 25 of 28




                             NAAB156
Case 8:20-cv-02828-PJM Document 1-6 Filed 09/29/20 Page 26 of 28




                             NAAB157
Case 8:20-cv-02828-PJM Document 1-6 Filed 09/29/20 Page 27 of 28




                             NAAB158
Case 8:20-cv-02828-PJM Document 1-6 Filed 09/29/20 Page 28 of 28




                             NAAB159
